                Case 1:18-cv-10250-RWS Document 1 Filed 11/05/18 Page 1 of 7



FREEHILL HOGAN & MAHAR LLP
Attorneys for the Plaintiffs
80 Pine Street, 25th Floor
New York, New York 10005-1759
(T): 212.425.1900 | (F): 212.425.1901

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WELLETRAGER SEEREEDEREI INC. OF LIBERIA,
                                                                                 18-cv-
                                 Plaintiff,

           -against-                                                   VERIFIED COMPLAINT

BLUE OCEAN SHIPPING LLC OF DUBAI,

                                  Defendant.


           Plaintiff, Welletrager Seereederei Inc. of Liberia (“WS” or “Plaintiff”) as and for their

Verified Complaint against Defendant, Blue Ocean Shipping LLC of Dubai (“Blue Ocean” or

“Defendant”), alleges upon information and belief as follows:


                                   JURISDICTION AND VENUE

           1.      This is a case of admiralty and maritime jurisdiction pursuant to 28 U.S.C. § 1333

and is an admiralty and maritime claim within the meaning of Rule 9(h) and Rule B of the

Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil

Procedure.

           2.      Defendant cannot be found within this District within the meaning of

Supplemental Admiralty Rule B.

           3.      Venue is properly situated in this District because Defendant’s property is, or

soon will be, in the possession, custody, and control of Garnishee Bank of America (“BOA”)

within this District.

494197.1
                Case 1:18-cv-10250-RWS Document 1 Filed 11/05/18 Page 2 of 7




                                           THE PARTIES

           4.      WS was and is a foreign business entity duly organized and existing under the

laws of Liberia with an address and principal place of business in Greece.

           5.      At all times relevant to this action, WS was the registered owner of the M/V Gant

Grace (the “Vessel”).

           6.      Blue Ocean was and is a foreign business entity duly organized and existing under

the laws of a foreign country with an address at Office 203, Al Shaali Marine Building, Hor Al

Anz, United Arab Emirates.

           7.      At all times relevant to this action, Blue Ocean was the voyage charterer of the

Vessel.


                           THE M/V GANT GRACE CHARTER PARTY

           8.      On May 5, 2017, WS, as owners, and Blue Ocean, as charterers, entered into a

charter party for the Vessel (the “Charter Party”).

           9.      Blue Ocean has failed to pay freight and demurrage in the total amount of

$281,639.51, all of which is due and owing to WS under the terms of the Charter Party.

                                     LONDON ARBITRATION

           10.      The Charter Party provides for the application of English law and disputes

between the parties to be resolved by arbitration in London.

           11.     Accordingly, WS commenced arbitration against Blue Ocean in London on

August 1, 2017, to recover the full amounts due and owing to WS under the Charter Party.




                                                   2
494197.1
             Case 1:18-cv-10250-RWS Document 1 Filed 11/05/18 Page 3 of 7



           12.      On December 22, 2017, WS submitted its claim submissions in the London

Arbitration, in which WS claimed damages in the total amount of $281,639.51 plus interest and

costs.

           13.      Also on December 22, 2017, the sole arbitrator presiding over the London

Arbitration ordered Blue Ocean to submit its defense submissions by January 30, 2018.

However, Blue Ocean failed to make any submissions or communicate with the sole arbitrator by

that date.

           14.      The sole arbitrator therefore made a final and peremptory order requiring Blue

Ocean to file its defense submissions by February 2, 2018. Once again, Blue Ocean failed to

make any submission by the required deadline.

           15.      Accordingly, the sole arbitrator declared the record closed and proceeded to

review the materials submitted in order to render a determination.

           16.      On February 7, 2018, the arbitrator issued his award (the “English Award”), a

copy of which is attached as Exhibit 1, in which he ordered Blue Ocean to pay WS the following

amounts:

                 a. $281,639.51 for all amounts due and owing under the Charter Party;

                 b. WS’ costs incurred in obtaining the English Award, which are estimated to be

                    $25,000.00;

                 c. The costs of the English Award of $4,726.02 (£3,700.00); and

                 d. Interest at the rate of 5% per annum and pro-rata, compounded at three-monthly

                    rests from the date of the English Award.




                                                    3
494197.1
             Case 1:18-cv-10250-RWS Document 1 Filed 11/05/18 Page 4 of 7



           17.   This action is brought, inter alia, pursuant to 9 U.S.C. § 8 in order to obtain

security for Plaintiff’s claims which have been made in the London arbitration under English law

as agreed by the parties.


                            REQUEST FOR MARITIME
                   ATTACHMENT AND GARNISHMENT UNDER RULE B

           18.   Plaintiff seeks issuance of Process of Maritime Attachment and Garnishment so

that it may obtain security for its claims against Defendant, which has not paid or provided

security in response to Plaintiff’s demands.

           19.   Defendant cannot be found within this district within the meaning of Rule B, but

is believed to have, or will have during the pendency of this action, property and/or assets in this

jurisdiction consisting of debts, cash, funds, freight, hire, demurrage and/or credits in the hands

of Garnishee BOA in this District.

           20.   More specifically, Plaintiff understands that a payment remitted to or from Blue

Ocean is currently being restrained at BOA pursuant to an order issued by the U.S. Office of

Foreign Asset Control (“OFAC”).

           21.   Plaintiffs’ principal claims currently total $311,365.53.

           22.   In addition, interest awarded is estimated to be $37,533.37. This amount is

calculated at the rate of 5% per annum (the rate awarded in the English Award) for a period of 2

years compounded at quarterly rests, the estimated time to enforce the English Award against

any property garnished in the instant action.

           23.   In addition to interest, the English Award also provides that WS is entitled to

recover the costs it incurred in obtaining the Award. Plaintiff anticipates these costs, which are




                                                   4
494197.1
                Case 1:18-cv-10250-RWS Document 1 Filed 11/05/18 Page 5 of 7



inclusive of attorneys’ fees under the English system, once confirmed and awarded by the

arbitrator will total $25,000.

           24.     In addition to costs incurred in obtaining the Award, Plaintiff seeks security for

the costs, inclusive of attorneys’ fees expected to be incurred in enforcing the English Award

which are presently estimated in the sum of $25,000.

           25.     Accordingly, Plaintiff seeks to recover the sum of $398,898.90, no part of which

has been paid by Defendant, despite due demand.

           WHEREFORE, Plaintiff prays:

           a.      That process in due form of law according to the practice of this Court may issue
                   against Defendant, citing it to appear and answer the foregoing, failing which a
                   default may be taken;

           b.      That if Defendant cannot be found within this District pursuant to Supplemental
                   Rule B that all tangible or intangible property of Defendant up to and including
                   $398,898.90 be restrained and attached, including, but not limited to any cargo,
                   cash, funds, escrow funds, credits, debts, transfers, accounts, demurrage and/or
                   letters of credit, of, belonging to, due or for the benefit of Defendant in the hands
                   of certain garnishees who may be served with a copy of the Process of Maritime
                   Attachment and Garnishment issued herein;

           c.      That since it appears that the U.S. Marshal’s Service lacks sufficient staff to effect
                   service of Process of Maritime Attachment and Garnishment promptly or
                   economically, and that since appointing a person over 18 years of age and who is
                   not a party to this action will result in substantial economies in time and expense,
                   such a person be appointed pursuant to FED. R. CIV. P. 4(c) to serve Process of
                   Maritime Attachment and Garnishment in this action;

           d.      That upon attachment of the amount demanded, this Court retain jurisdiction over
                   the matter through the entry of judgment of the pending claims including any
                   appeals thereof, and for any further or supplemental proceedings as may be
                   necessary; and




                                                     5
494197.1
                Case 1:18-cv-10250-RWS Document 1 Filed 11/05/18 Page 6 of 7



           e.      For such other, further and different relief as this Court may deem just and proper,
                   including but not limited to a default with respect to any property seized in the
                   event a timely response is not filed.

Dated: New York, New York
       November 5, 2018


                                                 Respectfully submitted,
                                                 FREEHILL HOGAN & MAHAR LLP

                                                 /s/ Michael E. Unger
                                                 ________________________________
                                                 Michael E. Unger
                                                 Michael J. Dehart
                                                 80 Pine Street, 25th Floor
                                                 New York, New York 10005-1759
                                                 (T): 212.425.1900 | (F): 212.425.1901
                                                 unger@freehill.com
                                                 dehart@freehill.com

                                                 Attorneys for Plaintiff




                                                    6
494197.1
             Case 1:18-cv-10250-RWS Document 1 Filed 11/05/18 Page 7 of 7



                                              VERIFICATION

           I am a Partner with the law firm Freehill Hogan & Mahar LLP, counsel to Plaintiff.

           The facts alleged in the foregoing amended complaint are true and correct to the best of

my knowledge and information based upon the records of Plaintiff made available to me by

Plaintiff. Authorized officers of Plaintiff are not readily available in this District to make

verifications on Plaintiff’s behalf. I am authorized to make this verification on Plaintiff’s behalf.

           I further certify that, pursuant to Supplemental Rule B, I caused a search to be made of

electronic records and Directory Assistance for addresses and telephone numbers in the Southern

District of New York. There is no record of any general or resident agent authorized to accept

service of process for Blue Ocean Shipping LLC Dubai in this District.

           Pursuant to 28 U.S.C. § 1746(1), I solemnly declare under penalty of perjury that the

foregoing is true and correct.

           Executed on November 5, 2018
                                                              /s/ Michael E. Unger
                                                              Michael E. Unger




                                                  7
494197.1
